DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. 
A.	Applicant argues, with respect to claim 16 (page 6, 4th -5th paragraphs), “…the Office Acton appears to assert that a ‘first authentication requirement,’ as referenced in independent claim 16, is disclosed by Daniell, wherein Daniell teaches the use of globally-unique identifier (GUID)…That is, the Office Action appears to equate Applicant’s claimed ‘first authentication requirement,’ with the ‘first globally-unique identifier (GUID)…which is ‘associated with an instant messaging (IM) session…’ citing Daniell paragraph [0011].
	In response, Daniell discloses generation of a first globally-unique identifier associated with an email message; the email message is associated with an instant messaging (IM) session, which has a second GUID; the first and second GUID are linked and stored in a database (par. 0011); instant messaging and email are integrated (par. 0045); a plurality of software modules are installed in the user’s personal computer and during installation the user is queried for the user’s login names and passwords for all of the user’s email accounts and all of the user’s IM accounts, which are stored in a login database (par. 0046); upon logging into the various IM accounts, an IM user agent obtains Internet presence information for all of the user’s IM contacts (par. 0059); all of the user’s email messages and all of the contacts’ IM Internet presence information are retrieved (par. 0060); when the user selects the IM interface, the user is required to select the IM interface or the email interface, if the user selects the IM interface the IM user interface is instantiated, and the user is required to enter the IM login name and password (par. 0061); in response to input of the IM login name and password, the IM user agent receives the login name and 
B.	Applicant argues (page 7, 1st paragraph), “the first globally unique identifier (GUID) described by Daniell is not seen to provide any login credential, nor is Daniell’s first GUID seen to trigger any login process.  That is, Daniell’s first GUID is not seen to be ‘associated with an application management system’ and/or to provide ‘a first login credential for a service associated with the application management system…’ As such, Daniell’s first GUID is also not seen to facilitate a process of ‘automatically logging into a second application using a second login credential for the second application…’ as recited by claim 16.”	
	In response, Daniell discloses upon installation of software modules on the user’s personal computer, and then the installed modules are launched by the user, the user is queried for the user’s login names and passwords for all of the user’s email accounts and IM accounts, and then the login names and passwords are stored in a login database, and when a user logs into, for example the IM account,  the user is automatically logged into all the IM accounts and email accounts (par. 0046, 0053, and 0069); Daniell also teaches a system for integrating IM and email comprising a tray manager which generates commands to launch the IM user agent and email user agent (par. 0047); the tray manager tracks communications between the IM user agent and the email user agent and also received receives commands from the IM user agent and the email agent, it generates commands and directs the generated/received commands to the IM user agent and the email user agent, in a general sense, the tray manager receives information and 
C.	Applicant argues (page 7, last 9 lines; page 8, lines 11-13), “…the GUID of Daniell serves as a unique identifier for linking communication threads that span different applications, such as IM and email…there is nothing in Daniell to explicitly or inherently disclose ‘receiving a first authentication requirement, wherein the first authentication requirement is associated with an application management system and provides a first login credential for a service associated with the application management system,’ and ‘in response to receiving the first authentication requirement, automatically logging into a second application using a second login credential for the second application, and automatically logging into a third application using a third login credential for the third application,’ as recited by claim 16…”
	In response, Daniell discloses discloses upon installation of software modules on the user’s personal computer, and then the installed modules are launched by the user, the user is queried for the user’s login names and passwords for all of the user’s email accounts and IM accounts, and then the login names and passwords are stored in a login database, and when a user logs into, for example the IM account,  the user is automatically logged into all the IM accounts and email accounts (par. 0046, 0053, and 0069).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 16 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Daniell (US 2004/0054737). 
Claim 16
Daniell discloses a non-transitory computer-readable storage medium (par. 0150, lines 9-12, computer readable medium for use by o in connection with an instruction execution system, apparatus or device such as a computer-based system, processor-containing system that can fetch the instructions from the instruction execution system and execute the instructions) comprising instructions stored therein, which when executed by one or more processors (figs. par. 0150, computer-based system, processor-containing system for fetching instructions from a device and execute the instructions), cause the processors to perform operations comprising: 
receiving a first authentication requirement, wherein the first authentication requirement is associated with an application management system and provides a first login credential for a service associated with the application management system (par. 0011, method for generating a first globally-unique identifier (GUID) associated with an email message (first application); the email message is associated with an instant messaging (IM) session (second application), which has a second GUID in a thread history database; the first GUID is linked to the second GUID; par. 0045, a component architecture for integrating IM and email; par. 0046, software modules on a user’s personal computer which are installed, and thereafter, are launched by the user; and during installation of the software modules, the user is queried for the user’s login names and passwords for all of the user’s email accounts and all of the user’s IM accounts, which are stored in a login database for subsequent use by the software modules); and 

automatically logging into a second application using a second login credential for the second application, and automatically logging into a third application using a third login credential for the third application (par. 0059, upon logging into various IM accounts, the IM user agent obtains Internet presence information for all of the user’s IM contacts; par. 0060, launching of a tray manager results in retrieval of all of the user’s email messages and all of the contacts IM Internet presence information; par. 0061, when the user selects the IM interface, the tray manager queries the user for a selection of the IM or email interface, if the user selects the IM interface, then the tray manager instantiates the IM user interface, which queries the user for the user’s IM login name and password; par. 0062, the IM user agent receives the login name and password and looks up the login database to determined they are valid, and if they are valid, then the IM user agent retrieves login names and passwords for all of the user’s IM accounts; par. 0063, upon retrieving the login names and passwords of all of the user’s IM accounts from the login database, the IM user agent logs into each of the user’s IM accounts; par. 0066-0069, and upon receiving a single login name and password, the tray manager automatically logs the user into all of the user’s IM accounts as well as all of the user’s email accounts).
Claim 17
Daniell discloses the second application is associated with an email service (par. 0008, systems and methods for integrating messaging (IM) services and email services).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniell (US 2004/0054737) and Kaminitz et al (US 2008/0215675).
As per Claim 18, Daniell does not disclose the third application is associated with a social utilities service.  However, Kaminitz discloses a method for allowing authorized users to access privileged information by means of syndicated applications, by conventional web aggregation means (par. 0021); a good example of an application requiring high level of security is a syndicated application that provides access to a user’s bank account (par. 0008); the term aggregation site refers to aggregators of syndicated data and application such as personalized web pages, RSS aggregators and social networking sites; users are allowed to access syndicated data and syndicated applications over a data network, such as Facebook, Yahoo, (par. 0022), Instant Messaging (par. 0065), email (0129), etc.  Kaminitz teaches security infrastructures comprising single sign on and authentication systems (par. 0024 and 0106), and explains that a secured RSS reader is used for accessing and displaying privileged content, and a bank account transaction application to view bank transactions from a banking system (par. 0124).  Thus, it would have been obvious to one having ordinary skill in the art at the time of invention to combine . 

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniell (US 2004/0054737) and Polis et al (US 7,908,647).
Claim 19
Daniell does not disclose the processors are further configured to perform operations comprising: displaying a notification with respect to the second application, wherein the notification indicates a number of unread email messages.  However, Polis discloses an aggregation system for allowing communication between the user computer system and a plurality of third party server systems wherein the access permits forming an aggregation of information obtained from the third party server system (abstract).  Polis teaches a user can access their email from their numerous email accounts in one email box (col. 3, lines 9-15); the user can access each email account; retrieve a list of messages from that account; read, view folders and folder content, “unread,” and draft emails from all accounts on a single screen (col. 4, lines 13-21).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to combine the invention disclosed in Daniell with the feature disclosed in Polis because it provides the user with easy and fast access to one or more email services to read emails or just check the status of inbox without having to enter multiple authentications.
Claim 20
See claim 19.  Daniell does not disclose the processors are further configured to 

third application, wherein the notification indicates a number of social media messages.  However, Polis discloses a Home Page Overview shows a dashboard display of the current status across all aggregated accounts, including email and social networking accounts, in this case, two email and a social networking account are shown and the number of unread messages is summarized (fig. 21; col. 20, lines 47-53 ).  Thus, it would be further obvious to enable users to see indications of a number of received social media messages because the user can see at a glance how many messages have been received for multiple accounts, which is convenient and saves time.

Claims 2, 3, 7-10, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniell (US 2004/0054737) and Lindsay (US 2007/0250920).
Claim 2
Daniell discloses a system comprising: one or more processors (par. 0150, a computer-based system having a processor); a computer-based system (figs. par. 0150, computer-based system, processor-containing system for fetching instructions from a device and execute the instructions) coupled to the one or more processors; and a non-transitory computer-readable medium (par. 0150, computer-readable medium for use by or in connection with an instruction execution system) comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations comprising: 
receiving a first authentication requirement, wherein the first 
authentication requirement is associated with an application management system and provides a first login credential for a service associated with the  (par. 0011, method for generating a first globally-unique identifier (GUID) associated with an email message (first application); the email message is associated with an instant messaging (IM) session (second application), which has a second GUID in a thread history database; the first GUID is linked to the second GUID; par. 0045, a component architecture for integrating IM and email; par. 0046, software modules on a user’s personal computer which are installed, and thereafter, are launched by the user; and during installation of the software modules, the user is queried for the user’s login names and passwords for all of the user’s email accounts and all of the user’s IM accounts, which are stored in a login database for subsequent use by the software modules); and 
in response to receiving the first authentication requirement, automatically logging into a second application using a second login credential for the second application, and automatically logging into a third application using a third login credential for the third application (par. 0059, upon logging into various IM accounts, the IM user agent obtains Internet presence information for all of the user’s IM contacts; par. 0060, launching of a tray manager results in retrieval of all of the user’s email messages and all of the contacts IM Internet presence information; par. 0061, when the user selects the IM interface, the tray manager queries the user for a selection of the IM or email interface, if the user selects the IM interface, then the tray manager instantiates the IM user interface, which queries the user for the user’s IM login name and password; par. 0062, the IM user agent receives the login name and password and looks up the login database to determined they are valid, and if they are valid, then the IM user agent retrieves login names and passwords for all of the user’s IM accounts; par. 0063, upon retrieving the login names and passwords of all of the user’s IM accounts from the login database, the IM user agent logs into each of the user’s IM accounts; par. 0066-0069, and upon receiving a single login name and password, the tray manager automatically logs the user into all of the user’s IM accounts as well as all of the user’s email 

Daniell does not disclose a touch screen input device. However, Lindsay discloses security systems for protecting assets, including password-based security systems that provide different levels of access responsive to entry of a primary or secondary password (par. 0019); the system allows entry of a password in a computer login screen to access an account wherein the entry of password may comprise clicking a mouse, an action of a stylus, a specific form of contact with a touch-sensitive screen or other contact-sensitive device, etc. (par. 0037, lines 8-14).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention was made to combine the invention disclosed in Daniell with the feature disclosed in Lindsay because a user is enabled to use gestures to enter login and password data, which may is convenient when using small portable devices. 
Claims 3 and 10
See claim 1.  Daniell discloses the second application is associated with an email service (par. 0008, systems and methods for integrating messaging (IM) services and email services).
Claims 7 and 14
Daniell discloses the second login credential is different from the third login credential (par. 0046, during installation of the software modules, the user is queried for the user’s login names and passwords for all of the user’s email accounts and all of the user’s IM accounts, which are stored in a database for subsequent user by the software modules; par. 0054, upon receiving the login names and passwords of all of the user’s email accounts, the email user agent logs into each of the user’s email accounts at the various email servers using the respective login names and passwords; par. 0058, upon receiving the login names and passwords of all of the user’s IM accounts, the IM user agent logs into each of the user’s IM accounts through an IM abstraction server using the respective login names and passwords; par. 0068, instantiating of an IM user interface results in the automatic retrieval and storage of 
Claims 8 and 15
Daniell discloses the second login credential is different from the first login credential (par. 0046, during installation of the software modules, the user is queried for the user’s login names and passwords for all of the user’s email accounts and all of the user’s IM accounts, which are stored in a database for subsequent user by the software modules; par. 0054, upon receiving the login names and passwords of all of the user’s email accounts, the email user agent logs into each of the user’s email accounts at the various email servers using the respective login names and passwords; par. 0058, upon receiving the login names and passwords of all of the user’s IM accounts, the IM user agent logs into each of the user’s IM accounts through an IM abstraction server using the respective login names and passwords; par. 0068, instantiating of an IM user interface results in the automatic retrieval and storage of all of the user’s email messages; the input of a single login name and password to the IM user agent results in retrieval of all of the user’s contacts’ IM Internet presence information).
Claim 9
Daniell discloses a method comprising: receiving, at a computer-based system (figs. par. 0150, computer-based system, processor-containing system for fetching instructions from a device and execute the instructions), a first authentication requirement, wherein the first authentication requirement is associated with a first application and provides a first login credential for a service associated with the first application.  Daniell teaches a method for generating a first globally-unique identifier (GUID) associated with an email message (first application); the email message is associated with an instant messaging (IM) session (second application), which has a second GUID in a thread history database; the first GUID is linked to the second GUID (par. 0011).  Daniell teaches a component architecture for integrating IM and email (par. 0045); software modules on a user’s personal computer 
Daniell discloses in response to receiving the first authentication requirement, automatically logging into a second application using a second login credential for the second 3 of 9Application No.: 16/690,756Docket No.: 085475-642381 application, and automatically logging into a third application using a third login credential for the third application.  Daniell teaches upon logging into various IM accounts, the IM user agent obtains Internet presence information for all of the user’s IM contacts (par. 0059); launching of a tray manager results in retrieval of all of the user’s email messages and all of the contacts IM Internet presence information (par. 0060); when the user selects the IM interface, the tray manager queries the user for a selection of the IM or email interface, if the user selects the IM interface, then the tray manager instantiates the IM user interface, which queries the user for the user’s IM login name and password (par. 0061); the IM user agent receives the login name and password and looks up the login database to determined they are valid, and if they are valid, then the IM user agent retrieves login names and passwords for all of the user’s IM accounts (par. 0062); and upon retrieving the login names and passwords of all of the user’s IM accounts from the login database, the IM user agent logs into each of the user’s IM accounts (par. 0063); upon receiving a single login name and password, the tray manager automatically logs the user into all of the user’s IM accounts as well as all of the user’s email accounts (par. 0066-0069).
Daniell does not disclose a mobile device. However, Lindsay discloses security systems 
for protecting assets, including password-based security systems that provide different levels of access responsive to entry of a primary or secondary password (par. 0019); the system allows entry of a password . 

Claims 4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniell (US 2004/0054737), Lindsay (US 2007/0250920) and Kaminitz et al (US 2008/0215675).
Claims 4 and 11
See claim 2.  Daniell/Lindsay does not disclose the third application is associated with a social utilities service.  However, Kaminitz discloses a method for allowing authorized users to access privileged information by means of syndicated applications, by conventional web aggregation means (par. 0021); a good example of an application requiring high level of security is a syndicated application that provides access to a user’s bank account (par. 0008); the term aggregation site refers to aggregators of syndicated data and application such as personalized web pages, RSS aggregators and social networking sites; users are allowed to access syndicated data and syndicated applications over a data network, such as Facebook, Yahoo, (par. 0022), Instant Messaging (par. 0065), email (0129), etc.  Kaminitz teaches security infrastructures comprising single sign on and authentication systems (par. 0024 and 0106), and explains that a secured RSS reader is used for accessing and displaying privileged content, and a bank account transaction application to view bank transactions from a banking system (par. 0124).  Thus, it would have been obvious to one having ordinary skill in the art at the time of invention to combine . 

Claims 5, 6, 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniell (US 2004/0054737), Lindsay (US 2007/0250920) and Polis et al (US 7,908,647).
Claims 5 and 12
See claim 2.  Daniell/Lindsay does not disclose the processors are further configured to perform operations comprising: displaying a notification with respect to the second application, wherein the notification indicates a number of unread email messages.  However, Polis discloses an aggregation system for allowing communication between the user computer system and a plurality of third party server systems wherein the access permits forming an aggregation of information obtained from the third party server system (abstract).  Polis teaches a user can access their email from their numerous email accounts in one email box (col. 3, lines 9-15); the user can access each email account; retrieve a list of messages from that account; read, view folders and folder content, “unread,” and draft emails from all accounts on a single screen (col. 4, lines 13-21).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to combine the invention disclosed in Daniell/Lindsay with the feature disclosed in Polis because it provides the user with easy and fast access to one or more email services to read emails or just check the status of inbox without having to enter multiple authentications.
Claims 6 and 13
See claim 5.  Daniell/Lindsay does not disclose the processors are further configured 
.  However, Polis discloses a Home Page Overview shows a dashboard display of the current status across all aggregated accounts, including email and social networking accounts, in this case, two email and a social networking account are shown and the number of unread messages is summarized (fig. 21; col. 20, lines 47-53 ).  Thus, it would be further obvious to enable users to see indications of a number of received social media messages because the user can see at a glance how many messages have been received for multiple accounts, which is convenient and saves time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIOMARA L BAUTISTA whose telephone number is (571)272-4132.  The examiner can 
normally be reached on M-F, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIOMARA L BAUTISTA/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        





March 1, 2021